 ROYLYN, INC.197Roylyn,Inc.Employer-PetitionerandInternationalAssociation of Machinists,District 727, Local 758,AFL-CIO. Case 31-RM-142August 22, 1969DECISION AND DIRECTION TO OPENAND COUNT CHALLENGED BALLOTSPursuant to a stipulation for certification uponconsent election, an election by secret ballot wasconducted on August 9, 1968, under the directionand supervision of the Regional Director for Region31, among the employees in the unit agreed upon bythe parties.At the conclusion of the election, theparties were furnished with a tally of ballots whichshowed that of approximately 132 eligible voters,117 cast ballots, of which 36 were for the Union, 53wereagainst,and28werechallenged.Thechallengedballotswere sufficient in number toaffect the results of the election. No objections werefiled to conduct affecting the results of the election.Pursuant to the provisions of the National LaborRelationsBoardRulesandRegulations,afterreasonable notice to the parties and opportunity topresent relevant evidence, the Regional Directorconducted an investigation of the issues raised bythe challenges and on November 6, 1968, issued andserved upon the parties his Report on ChallengedBallots,attached hereto, recommending that thechallenges to the ballots cast by Charles Weyhrauch,Otto Hager, Robert Knapp, Frank Van Wagner,andJohnBozisbesustained,andfurtherrecommending that the challenges to the ballots castby Imants Bozis, Thomas Byrd, James Brazier,Jarold Comer, Lynn Davis, Walter Dietrich, EmeryGant, Donald Heath, Frank Lewis, John Roberts,WilliamStuckenbroker,JackWiley,JamesAnderson,A.E.Berthold,LawrenceClarke,Lawrence Henry, Garvin Keith, James Maclsaac,FrankRodriquez,StephenScordato,MitchellTruesdale, Ralph Wortelboer, and Faustina Asburybe overruled and that their ballots be opened andcounted.Thereafter,theEmployer filed timelyexceptionstotheRegionalDirector'srecommendation regarding the challenges to ballotscast which were overruled, and to the challenge oftheballotofCharlesWeyhrauch,whichwassustained. No exceptions were filed by the Union.Upon the entire record in this case, the Boardfinds:1.TheEmployer-Petitionerisengaged incommerce within the meaning of the Act and it willeffectuatethepurposesof the Act to assertjurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The parties agreed, and we find, the followingemployees constitute a unit appropriate for thepurpose of collective bargaining within themeaningof the Act:Allproductionandmaintenanceemployees,includingshippingandreceivingemployees,janitors,truckdrivers,leadmenandworkingforemen;butexcludingallofficeclericalemployees and watchmen, and also excludingguards, supervisors, and professional employees,as defined in the Act.5.TheBoard has considered the RegionalDirector'sReport and the Employer's exceptionsthereto, and as the exceptions raise no material orsubstantialissuesof fact or law which wouldwarrant reversal or require a hearing, we herebyadopttheRegionalDirector'sfindingsandrecommendations.Our dissenting colleagues conclude that some ofthe strikers abandoned their jobs, apparently basingthis upon their interpretation of employee rights oremployer obligations under the contractual vacationclause.It isclear from that Article of the contractthat employees could request vacations for periodsother than the general vacation period which theemployer customarily designated.' It cannot bedetermined from the face of the contract what rightswere conferred by that provision upon the employeesor what obligations devolved upon the company. Weare not called upon and do not purport to determinethat question.The sole issue in this proceeding upon which ourcolleagues disagree is whether the action of certainemployees herein,i.e., signinga quit slip in order toobtainvacation pay, 'is sufficient to show thateconomic strikers abandoned their interest in theirstruck jobs and lost the status of economic strikersfor purposes of eligibility.' On the facts of this caseit is patent that the strikers did not wish to abandontheir employee status and did not sign the quit slipswith thatintent.Therefore, there could be no suchabandonment regardless of other possible legaleffects of their action.' Accordingly, we find that theEmployer has not affirmatively shown by objectiveevidence that these strikers abandoned their interestin their struck jobs, and that the presumption thatan economic striker remains in such status has notbeen rebutted."ARTICLE VII: VACATIONS4 Vacationperiods shall conform to the requirementsof the Company'soperationsand the Company reserves theright, in accordancewith its pastpractice to designate a general vacation periodfor all employees, providedninety(90) days notice thereof is given. It is further agreed that such generalvacation period will fall between the datesof June 15th and September15th Ihecompany agrees, however,to give due consideration to requestsmade by employees for vacation during periods other than those hereinset forth.'PacificTile and PorcelainCompany,137 NLRB 1358, 1359.'We donot, of course,question the validity of the statement that anemployer need not finance a strike against itself. However, this is notrelevant in the instant case, where the only issue is whether anabandonmelit occurred.'CfGuyon Machinery Company,155NLRB 591, 593-594;S & MManufacturing Company,165 NLRB No. 59.178NLRB No. 33 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs we have adopted the Regional Director'srecommendation that the challenges to the 23above-designated ballots be overruled and theseballotsmay effect the results of the election, weshalldirect that the Regional Director open andcount these ballots and cause to be served on theparties a revised tally of ballots and an appropriatecertificate.DIRECTIONItisherebydirectedthat,aspartofhisinvestigationtoascertaintherepresentativeforpurpose of collective bargaining with the Employer,the Regional Director for Region 31 shall, pursuantto the Board's Rules and Regulations, within 10days from the date of this Direction, open and counttheballots cast by Imantz Bozis, Thomas Byrd,JamesBrazier,Jarold Comer, Lynn Davis, WalterDietrich, Emery Gant, Donald Heath, Frank Lewis,John Roberts, William Stuckenbroker, Jack Wiley,James Anderson, A. E. Berthold, Lawrence Clarke,Lawrence Henry, Garvin Keith, James Maclsaac,FrankRodriquez,StephenScordato,MitchellTruesdale, Ralph Wortelboer, and Faustina Asbury,and thereafter prepare and cause to be served uponthe parties a revised tally of ballots including thereinthe count of the above-mentioned ballots and anappropriate certificate.CHAIRMAN MCCULLOCHandMEMBERZAGORIAdissenting:We would not adopt the Regional Director'sReport on Challenges, insofar as it finds eligibleeight strikers who signed termination slips in wholeor in part to secure immediate receipt of vacationpay.'The collective-bargaining agreement which hadjust expired provided that employees were to receive1,2,or 3 weeks of vacation, with pay. It furtherprovided that vacation periods were to conform tothe requirements of the Company's operations. TheEmployer had the right, in accordance with its pastpractice, to designate a general vacation period forall employees, providing 90 days' notice was given,and providing further that such general vacationperiod was to fall between the dates of June 15 andSeptember 15. There was, however, a provision thatlaid off or terminated employees would receive payinlieuof vacation, at the time of layoff ortermination.Itappears that the Employer attempted tocontinue operations during the strike, but did notdesignate a general vacation period, nor did it agreethat any striking employee could take a vacationduring the period of the strike. Rather, the eightstrikers,whose status is under consideration,voluntarily came to the Employer's premises, ondates between January 8 and June 7, 1968, and'The eightstrikers are 1. Bozis, Byrd,Comer, Davis, Gant, Lewis,Roberts, and Stuckenbroker.agreed to sign termination slips in order to receivetheir vacation pay at once. These requests by thestrikerswere clearly in advance of the generalvacation period contemplated by the contract. Theemployees signed the termination slips, and receivedtheir accrued vacation pay.We can readily understand how strikers, pressedfor funds during a strike, might take the actiontaken by the eight strikers in this case. However, theEmployer was under no contractual obligation topay the strikers vacation pay at the times theyrequested such payment. Nor, indeed, is there anylegal or moral requirement that an employer helpfinance a strike against himself by paying sums ofmoney not contractually due the strikers. Theseemployees knowingly and voluntarily quit their jobs.Theymay have had mental reservations, to theeffect that their real purpose was to obtain thevacation pay. But we cannot presume that theseemployees, fully informed that the only way to getthe money immediately was to quit, did not make areasoned choice to do so. We therefore see no legalor ethical justification for restoring to the strikersthe employment status which they agreed to give upin order to realize a desired contractual benefit." Wewould, accordingly, sustain the challenges to theballots of the eight strikers in question, along withthefourchallenges sustainedby the RegionalDirector. As the remaining 16 challenged ballots areinsufficient to affect the results of the election, wewould certify the results.`The casescited by theRegional Director,in whichno effectwas givento termination forms signedby strikersto assist them in securing otheremployment, are distinguishable in thattheydid not involve the giving of aquid pro quoby the employer,or the implementation of a contractualagreement.REPORT ON CHALLENGESPursuant to a petition filed on July 19, 1968, and aStipulationforCertificationUpon Consent Electionthereafter executed by the parties, an election by secretballot was conducted under the direction and supervisionof the Regional Director for Region 31 on August 9,1968, among the employees of the Employer in the unitagreed appropriate.'After the election each party wasfurnishedwith a tally of ballots which showed that ofapproximately 132 eligible voters, 117 cast ballots, ofwhich 36 were for the Union, 53 were against, and 28were challenged. The challenged ballots are sufficient innumber to affect the results of the election.Pursuant to Section 102.69 of the Board's Rules andRegulations, Series 8, as amended, after reasonable noticeto the parties to present relevant evidence, I havecompleted an investigation of the challenged ballots, dulyconsidered all evidence submitted by the parties andotherwise disclosed by the investigation, and hereby issuesthis Report thereon.All production and maintenance employees,including shipping andreceiving employees, ,janitors, truckdrivers,leadmen and working foremen,but excluding all office clerical employees and watchmen,and alsoexcluding guards, supervisors and professional employees,as defined in theAct. ROYLYN,Charles Weyhrauch was challenged by the Union on theground that he was not employed in the bargaining unit.The others were challenged by the Employer: JamesBrazier,asa technical employee;RalphWortelboer,FrankVanWagner,MitchellTruesdale,StephenScordato,FrankRodriquez, JamesMaclsaac,GarvinKeith,Lawrence Henry, Lawrence Clarke, John Bozis,Alfred Berthold, Faustina Asbury, and James Anderson asstrikerswho had secured other employment, and JackWiley,WilliamStuckenbroker, JohnRoberts,FrankLewis, Robert Knapp, Donald Heath, Otto Hager, EmeryGant,WalterDietrich,LynnDavis,JaroldComer,Thomas Byrd, and Imants Bozis as strikers who hadvoluntarilyquit.The election took place against thebackground of an economic strike initiated by the Unionon or about January 3, 1968, and which is still continuing.CharlesWeyhrauch.The Union claims that Weyhrauchisemployed as a guard and therefore is ineligible TheEmployer contends thatWeyhrauch is classified as abargaining unit trainee and has only been temporarilyassigned to observation of pickets and, therefore, iseligible to vote.Weyhrauch was employed early in thestrike as a uniformed Pinkerton guard assigned to theEmployer's locationHe told an officer of the Employerthat he would like to learn a trade, inquired as to thepossibility of employment, and thereupon was hired withthe prospect of becoming a shop trainee. When he startedwork for the Employer about June 15, 1968, however, hisimmediate assignment was to watch for persons placingnails in the driveway of the Employer's plant. It appearsthat littered nails had caused numerous flat tires duringthe course of the strike. Certain pickets were suspected asthe perpetrators andWeyhrauch was delegated to thisassignment because he had learned to recognize thepickets during the course of his Pinkerton duties. TheEmployer assigned its own employee rather than aPinkerton man to this duty because the Pinkerton guards,by terms of the agreement between Pinkerton and theEmployer,would not remove littered nails, whereasWeyhrauch could and did perform such service after beinghired by the Employer. In this employment he wore nouniform and was not armed. He states that his assignmentwas to watch the pickets to see that they did not try toput down nails or to destroy property and to remove anynails put down on company property. He was told that assoon as things quieted down he would be brought into theshop, but, except for brief shop assignments, apparentlytotaling less than 8 hours in all, he remained on theoutside assignment until well after the election.The agreed-upon unit description specifically excludeswatchmen, as well as guards. The Employer concedes thatWeyhrauch was used for observation of the pickets butargues that this was only a temporary assignment.Inasmuch as it was substantially the only assignmentgivenWeyhrauch from the start of his employment untilaftertheelection,theundersignedconcludesthatWeyhrauch was employed as a watchman or guard at alltimes pertinent herein and, accordingly, recommends thatthe challenge to his ballot be sustained.Imants Bozis and Thomas Byrd:The Employer claimsthatBozisandByrdwere strikerswho voluntarilyterminated their employment prior to the election dateand, thereby, became ineligible voters.TheUnioncontends that they did not abandon their status as strikersand, therefore, remained eligible. Bozis and Byrd wereunit employees who joined in the strike at its inception.On February 9, Bozis returned to the Employer's plantand signed two company forms, a "Notice of Change ofINC.199Status"and a "Notice to EmployeeChange inRelationship,"whichshowedthathevoluntarilyterminated to take other employment and showed that acheck for 30 hours vacation pay was to be mailed to him.The space provided on the Notice to Employee form toshow the name of the prospective new employer was leftblank. Byrd signed similar forms on June 7, 1968, whichshowed as reason for termination, "resigned to obtainvacation money" and showed 32 hours vacation pay duehim. Both Bozis and Byrd have had short periods ofemployment during the strike and, in fact, Bozis wasemployed at the time he signed the termination forms; buteach asserts that he has not abandoned his position withthe Employer and intends to resume such employment onthe termination of the strike. Other than the signedtermination forms, no evidence has been offered to thecontrary.The investigation shows that the Employer, inaccordance with its interpretation of the union contract,refused to distribute accrued vacation pay to any strikerunless the striker signed termination forms, except incertain instances where it declared a striker permanentlyreplaced and awarded the striker a check for his vacationaccrual along with notice of the replacement. Both Bozisand Byrd state that they needed their accrued vacationpay, requested it of the Employer, and learned that theywould have to sign termination forms to get it. Bozis, whotold the Employer that he was taking another job, signedthe forms without question. Byrd, when told that he wouldhave to show himself as voluntarily quit in order to getthe pay, refused to do so and threatened that he would filecharges. Several days later an agreement was reached inaccordance with which Byrd signed the termination forms,but with the added notation, "resigned to obtain vacationmoney," and thereupon received his vacation pay.The Board has stated that an economic striker ispresumed to continue in such status and, hence, to be aneligiblevoter,unlessthechallengingpartyshowsaffirmativelyby objective evidence that the voter hasabandoned his interest in the struck job 2 The undersignedconcludes that, in the circumstances present in this case,the signing of termination forms for the purpose ofobtaining vacation pay does not, standing alone, providesufficientbasisfora finding that the signator hasabandoned the strike. Accordingly, it is recommended thatthechallenge to the ballots of Bozis and Byrd beoverruled.James Brazier, Jarold Comer, Lynn Davis,WalterDietrich, Emery Gant, Otto Hager, Donald Heath, RobertKnapp,FrankLewis,JohnRoberts,WilliamStuckenbrocker, Frank Van Wagner, and Jack Wiley.Theemployees in this group all are strikers who are claimedby the Employer to have voluntarily terminated theiremployment and, in addition, to have taken other andsubstantially equivalent employment. The Union contendsthat none of them has abandoned his status as a strikereligible to voteBrazier started with the Employer in May 1966. OnMarch 6, 1968, he secured a job which payed less than hisprevious position with the Employer and he was still soemployed at the time of the election. On July 29, 1968, hesigned termination forms which showed, "voluntarilyterminated for:-personal reasons," and further showed,"46 hours vacation." Brazier states that he considers hispresent employment temporary and intends to return tothe Employer when the trade dispute is settled.'PacificTile and Porcelain Company,137 NLRB 1358 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDComer started with the Employer in July 1962. Heapplied for jobs at two plants where suitable vacanciesexisted but was rejected when he stated that he was onstrike and intended to return to the Employer when thestrikeended.InApril1968,heappearedattheEmployer's plant and said that he wanted to terminate inorder to get his vacation pay and to seek otheremployment. He signed termination forms which includedthe statement, "I voluntarily terminate my employmentwithRoylyn to accept employment with anothercompany," and also showed 30 hours vacation due.Comer did not gain other employment until June 1968,when he got a job at $3 an hour, which he left in July fora job which paid $3.50 an hour and at which he still wasemployed at the time of the election. When the strikestartedComer was earning $3.79 an hour. He states thatbecause of his accumulated seniority at Roylyn, the higherpay, his familiarity with the work, and certain fringebenefits which he considers superior, he intends to returnto it when the strike is settled.Davis started with the Employer in January 1963. Soonafter the strike started he was offered employment atanother plant at a rate of $4.10 an hour, as compared tohis rate of $4.05 an hour at the time the strike started. Hestarted work at the new job on or about January 22, 1968,and was still so employed at the time of the election.After being offered the new job, Davis phoned theEmployer and was told that he would have to terminate ifhe wished to get his vacation pay. On January 18, 1968,Davis appeared at the Employer's office and signed formsstating that he was terminating for other employment andthat,"I am voluntarily terminating my position withRoylyn, Inc. effective this date. Am taking a permanentposition with another company." One of the forms alsoshowed 32 hours vacation accrued. Davis states that hehas, at all times, intended to return to the Employer whenthe strike is settled, despite his present higher rate of payand fringe benefits he considers equivalent, because of hissenioritywith the Employer and the fact that overtimework granted by the Employer last year made his totalearningsan estimated $2500 more than the anticipatedannual earningson his present job.Dietrich started with the Employer in April 1965. Afterapplying for employment at several plants and beingrejected when the prospective employers learned he was onstrike, he heard that one plant was hiring and thereuponwent to the Employer's office, on February 21, 1968, andstated that he wanted to quit so that he could get theother job. He signed termination forms showing voluntaryterminationto take a job with a specified company,further stating, "This is to notify Roylyn that I amvoluntarily terminating myself to take another permanentposition" and showing 54 hours accrued vacation. He gotthe desired job but was laid off a month later. In April hegot another job at which he is still employed. He nowearns$3.75 an hour as compared with his rate of $3.58with the Employer and declares that he is pleased with hispresent job but that he still intends to return to theEmployer when the strike is over because his present placeof employment requires an hour of driving each way,whereas the Employer's plant is only 5 minutes' drivefrom his home. He points out that he took off 1 hourearly from his present job in order to vote, and, like alltheother strikerswho voted, he furnished his owntransportationin going tovote and was not compensatedfor his time or expense.Gant started with the Employer in March 1966. He gotanother job in March 1968, but was fired when his newemployer learned that he had not terminated hisemployment with the Employer. In April he foundanother job but was laid off after a month. On June 10,he went to the Employer and signed termination formsshowing as reason, "Voluntary resignation to seek otheremployment," and showing 60 hours vacation accrued. Heleft his job in July to take yet other employment, whichlasted until shortly after the election, when he was laid offagain.He since has found other employment but statesthathe,atalltimes,has intended to return to theEmployer when the strike is settled. He states that hesigned the termination forms because he had to do so toget his vacation pay.Hager started with the Employer in February 1963. Hesuffered a heart attack in December 1967, and was notable to resume work until June 1, 1968, at which time hetold the Union he was joining the strike. On June 10 hewent to the Employer's office, said that he wanted to quitin order to get his vacation money and to get another job,and signed termination papers. The termination formsshowed as the reason for resignation, "to take another jobwithL.A.Trade Tech," and also showed 58 hoursvacation accrued. In addition, Hager gave the Employer asigned letter which, in its entirety, stated.Due to the conditions which prevailed at Roylyn, Inc.prior to my heart attack of Dec. 30, 1967, and theconditions which currently exist, I have been advised bymy Doctor not to return to work at Roylyn, Inc.Ithereforemust terminate as of this date, June 10,1968, for financial reasons. I must return to work butwill not be able to withstand such pressures as I havebeen subjected to by Roylyn management in the past.Hager did not get the job for which he had applied at L.A. Trade Tech., but about a week after he signed thetermination forms he applied and was hired at anotherestablishment,whereheisstillemployed.Wheninterviewed for his present job, Hager was asked what hewould do if the strike were settled at Roylyn, and hereplied that he intended to stay at the new job. At thetime of the election' Hager was earning $4.05 an hour,including a night shift differential, as compared with therate of $3.99 an hour earned at the time he became ill, butsince the election he has received a pay increase. Hagerstates that despite the difference in earnings and the factthat the Employer's plant is about a 25-minute drive fromhis home, as compared with a 10-minute drive to his newjob, he, at all times relevant, has intended to return towork for the Employer because he considers the fringebenefits and some of the working conditions superior; andhe points to the fact that he lost 1/2 hour of worktimewithout compensation in order to vote in the election. Heexplains that by "conditions which prevailed," mentionedin the termination letter quoted above, he refers to workpressures occasioned by the fact that he had to take careof a variety of tasks at the Employer, while the mentionof "conditions which currently exist" refers to the strike.Heath started with the Employer in September 1965.On June 17, 1968, after he had been refused otheremployment because he was on strike, he appeared at theEmployer's office, said he wanted to terminate in order toget other employment, and signed termination forms. Theforms show as reason for the termination, "to seek otherwork," and show 12 vacation hours accrued. In July hesecured a job on which he is still employed. At the time ofthe election he was earning $3.15 an hour, as compared'Changes in status after the election are immaterial.T E MercerTrucking Co,138 NLRB 192 ROYLYN, INC.with his rate of $2.87 at the time the strike started, but hestates that he would return to the Employer if the strikewere settled because his present employer is planning tomove to a location some 30 miles from his home, whereasthe Employer's plant is within walking distance; becausehe now is on night shift, whereas he worked days at theEmployer'splant;andbecauseheconsiderstheEmployer'sfringebenefitsandworkingconditionssuperior.Knapp started with the Employer in July 1962, andjoined the strike at its inception. Knapp was deniedemployment at several establishments, including the onewherehe later was hired, because the prospectiveemployers learned that he was on strike. On June 17,1968, he went to the Employer's office and stated that hewas quitting in order to get his vacation pay and becausehe needed a notice of termination in order to get otherwork. He signed termination slips which showed as reasonfor termination, "to seek other employment," and showed30 hours vacation accrual. In July he reapplied at a plantwhere he previously was rejected, showed a copy of histermination slip, and was hired for a job which he stillretains.His present hourly rate is 3 cents an hour lessthanwith the Employer, but his total earnings areapproximately$20 a week more, due to increasedovertime. He states that he would return to the Employeronly if a strike settlement provided for a pay increase, alltheimprovedbenefitssoughtby the Union, andtermination of "scabs."Lewis started with the Employer in December 1965. OnJune 6, 1968, Lewis went to the Employer's office, advisedtheEmployer that he was taking a job in San Diego,California, and asked for his vacation pay. He learnedthat he would have to sign termination forms to receive it,and he signed such forms on June 6 and 10, which showedas reason for resignation, "to take another job with WaynHudson, San Diego," and showed 80 hours vacation due.He started to work in San Diego about a week later, butleft his family in Los Angeles. Before going to San Diego,Lewis had applied for jobs in the Los Angeles area, buthad been refused when the prospective employers learnedhe was on strike. His San Diego employer is a relativewho was aware that Lewis was on strike and that hehoped to return to his job with the Employer. In the newjob Lewis earned $90 a week, as compared to over $130 aweek (including overtime pay) with the Employer. Hedrove to Los Angeles without compensation in order tovote in the election, and left the San Diego job late inAugust in order to seek work in the Los Angeles area. Hestates that it has been his intention, at all times, to returnto the Employer when the strike is settled.Roberts started with the Employer in May 1960. Hewas refused employment at some plants when he said thathe was on strike. On February 23, 1968, he applied forwork at another plant, saying that he was terminatingfrom the Employer and did not intend to return there.Immediately thereafter he went to the Employer's officeand said he wanted to terminate in order to get hisvacation pay and to avoid any complications on his newjob.He signed termination forms which showed as hisreason for resigning the taking of another job with thenamed new employer, stating, "I am voluntarilyterminating for another job," and showed 48 hoursvacation pay due. His new employment at the time of theelection paid $3.55 per hour, as compared with his $3.38ratewhen the strike started, but he states that he hadintended to return to the Employer when the strike ends,even though he might have to take a cut in pay, because201the new job is 50 miles from his home, whereas theEmployer's plant is about 15milesdistant and because hepreferred the working conditions at the Employer.Stuckenbroker started with the Employer in August1961.He secured another job about 2 weeks after thestrike started and is still so employed. On May 6, 1968,he went to the Employer's office, asked for his accruedvacation pay, and was told that he could get the pay onlyifheagreed voluntarily to terminate. Stuckenbrokersigned termination forms which state, "Strike conditions,new employment, forces me to voluntarily quit," andshows 30 hours vacation due. Stuckenbroker states thathis new employment had nothing to do with his signingthe termination forms, and that his sole reason was toprocure the vacation payment in order to pay some bills.His new job pays $3.66 an hour, including a night shiftdifferential, as compared to $3.69 an hour earned whenthe strike started. His totalearningsnow are greater thanhis total with the Employer because of increased overtimehours, but Stuckenbroker states thatit ishis intention toreturn to the Employer when the strike ends because ofhis seniority at the Employer, fringe benefits granted bytheEmployer which he considers superior, and hispreference for a day-shiftassignmentwhich he enjoyedwith the Employer.VanWagner started with the Employer in January1953.On July 1, 1968, he secured employment which hestill retains.On July 30, he went to the Employer's office,advisedtheEmployer that he had secured otheremployment and desired his vacation pay, and, upon beingadvised that he would have to terminate in order toreceive the pay, signed termination forms. The formsshowed the purpose of theresignationwas to take anotherjob with the named new employer, and showed 100 hoursvacation pay accrued. Van Wagnerearns$3 an hour athis present job, as compared to $3.79 earned when thestrikestarted,and the reduction in totalearnings isproportionately even greater because there is no overtimework at the new job At the time he was hired he told thenew employer that he planned to work only for 1 moreyear before retiring and that he would stay on the new jobunless the strike were settled at Roylyn, and unless thestrike settlement included the Employer's agreement tothe pension plan proposed by the Union, and Van Wagnerstates that this was still his intention at the time of theelection.Wiley started with the Employer in October 1963.About a week after the strike started he obtained anotherjob which he still holds. On January 17, 1968, he advisedtheEmployer of his new employment and terminationforms were prepared which, however, he did not sign. Acopy of a termination notice from the Employer, togetherwith a vacation check and final pay, were mailed to himsoon after.Wiley earns $3.06 on his new job, as comparedwith $2.87 earned when the strike started. At the time ofhis hire he told the new employer that he intended the newjob to be permanent, but he states that soon after hestarted on the new job he found he did not like the natureof the work and decided he would return to the Employerwhen the strike ended, and declares that is still hisintention.He points to the fact that he has maintained hismembership in the Union, even though his presentemployment does not require him to do so.Each employee in this group, except Wiley, has statedthat he signed the termination forms only because this wasrequired in order to procure vacation pay oras a meanstoward gaining other employment, or for bothreasons.Many of those in the group, like Comer, Dietrich, Gant, 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDandKnapp, either were told directly by prospectiveemployers that they would be hired only if they gavetermination notice to the struck employer, or they learnedthattobe the case by hard experience. In suchcircumstances, the undersigned finds that the terminationslips, signed orunsigned,generally carry little weight inestablishingwhether the striker genuinely was signifyingthe abandonment of his job with the Employer.' Anexception appears in the case of Hager, who stated thathis health condition would not permit him to work for theEmployer under the conditions which prevailed prior tothe strike. Inasmuch as there is no reason to assume thatthe outcome of the strike would change the conditionswhichHager's doctor found deleterious to his health.Knapp, likewise, has set such conditions on reinstatementas to lead to the conclusion that he has in fact abandonedhispositionwith the Employer. In the case of VanWagner, the investigation has confirmed the evidenceoffered by the Employer that Van Wagner has announcedhis intention to retire about July 1969, and has stated thathe would go back to work for the Employer only in theevent that the Employer should adopt a pension planwhereby approximately 6 months' additional work wouldrenderhim eligible for a pension. The undersignedconcludes that Hager, Knapp, and Van Wagner are noteligible voters, and recommends that the challenge to theirballotsbe sustained.As to Brazier, Comer, Davis,Dietrich,Gant,Heath, Lewis, Roberts, Stuckenbroker,andWiley, the undersigned concludes that the evidenceoffered by the Employer in each case is insufficient torebut the presumption that they are eligible voters and,accordingly, recommends that the challenges to theirballots be overruled.James Anderson, A. E. Berthold, John Bozis, LawrenceClarke, Lawrence Henry, Garvin Keith, James MacIsaac,Frank Rodriquez, Stephen Scordato, Mitchell Truesdale,and Ralph Wortelboer:The employees in this group allare strikers who joined the strike at its inception. and areclaimed by the Employer to have obtained other regularand substantially equivalent employment thereafter. TheUnion contends that none of them has abandoned hisstatus as a striker eligible to vote. The Employer hasoffered evidence that Anderson was hired elsewhere inApril 1968, but was subsequently laid off and wasunemployed at the time of the election; that Berthold, inFebruary, was hired at a job which he still holds; thatJohnBozis, in April 1968, procured a permit to operate amachine shop and went into business for himself; thatClarke secured other employment at a rate higher than heearnedbeforethestrike,and told an employerrepresentative that he was leaving Roylyn; that Henrysecured other employment at a higher rate of pay andrequiringthe payment of a very highinitiationfee; thatKeith secured other employment at a higher rate of payand told his new employer that he was abandoning his jobatRoylyn; that Maclsaac held other employment for 2weeks in July; that Rodriquez secured other employment;that Scordato secured other employment; that Truesdalesecured other employment at a higher rate of pay aftertelling the interviewer that he wanted a permanent job;and that Wortelboer, during the period of the strike andprior to the election, was hired as a full-time permanentemployee first at one job and then at another, each of'GuyonMachineryCompany,155NLRB 591, 593;S & MManufacturing Company, 165 NLRB No. 59. The matter ofS & MManufacturingCompany.172NLRB No.104, cited by the Employer,clearly is inapplicable.which jobs he quit. As to Clarke, Henry, and Keith, italso is asserted that in their post-strike employment theymade voluntary contributions to insurance or retirementplans sponsored by their new employers.None of the employees in this group signed terminationforms. Anderson, Bozis, Henry, Rodriquez, Scordato, andTruesdale still have vacation pay due them from theEmployer,which, they state, they have not claimedbecause they do not wish to sign termination forms.Berthold,Clarke,Keith,Maclsaac, andWortelboerreceived notices from the Employer advising them thateach had permanently been replaced and tending thevacation pay due.John Bozis started with the Employer in August 1962,and was earning $3.94 an hour when the strike started. Hesecured other employment about January 15, 1968, at arate of $3.95 an hour, but was laid off about the end ofMarch because he would not work 10 hours a day asrequired by this employer.Meanwhile, Bozis had beensetting up a machine shop in premises which he leased onamonth-to-month basis and which he furnished with alathe and tools costing a total of approximately $6,200.He secured a municipal business permit early in April,had business cards printed, installed a telephone in theshop, and subcontracted to do machine work for otherbusinesses. Since April 1, 1968, he has worked an averageof 20 hours a week in the shop, plus an average of 20hours a week soliciting business, and has netted roughly$650 a month after paying monthly expenses of about$100. He has no help in the shop. Bozis states that he stillintends to return to the Employer when the strike issettled and to operate the shop in his spare time. Hepoints to the fact that he has not signed termination. formsto claim his vacation pay and that he has continued toperform picket duty on weekends at the Employer's plant.Clarke started with the Employer in December 1958,and was working day shift and earning $3.49 an hourwhen the strike started. He secured other employment inMay 1968, which he held until shortly after the election.On this job, at the time of the election, he earned $3.43 anhour,working nights, and voluntarily contributed toinsurance plans. He states that he told the new employerthat he hoped to return to his former job when the strikewas settled.Henry started with the Employer in June 1963, and wasearning $4.25 when the strike started. In March 1968, hesecured employment at a rate of $4.67 an hour, but histotal earnings were about the same as before the strikedue to the difference in overtime. He was required to jointhe incumbent union, whose initiation fee is $225, butHenry has been permitted to pay the fee in installmentsand has been told that it could be cancelled in part if hereturned to his former employment. Henry states that it ishis intention to return to the Employer when the strikeends, and points to the fact that he has refused to signtermination forms to claim vacation pay due him and thathe lost work time in order to vote in the election.It appears that the investment of time and money madeby John Bozis in his machine shop operation, includingthe fact that he would not work the hours required toretain his interim employment, are such that he could notreasonably have been expected to abandon the investmentor relegate the shop to a spare-time operation. Theundersigned concludes that Bozis had abandoned hisemployment with the Employer at the time of the electionand recommends, accordingly, that the challenge to hisballot be sustained. As to the other employees in thisgroup, it does not appear that the challenging party has ROYLYN, INC.203sustained the burden of proof that any of them hasabandoned the struck fob.' Accordingly, the undersignedconcludes that Anderson, Berthold, Clarke, Henry, Keith,Maclsaac,Rodriquez,Scordato,Truesdale,andWortelboer were eligible voters and recommends that thechallenges to their ballots be overruled.Faustina Asbury:No evidence has been offered by theEmployer in support of its challenge to Asbury's ballot.Asbury started with the Employer in January 1959, andjoined the strike at its inception. She secured otheremployment in May 1968, which she held until some timeafter the election. The undersigned concludes that she wasan eligible voter and recommends that the challenge to herballot be overruled.ConclusionFor the reasons set forth above and upon theinvestigation as a whole, the undersigned has concludedthat Imants Bozis, Thomas Byrd, James Brazier, JaroldComer,LynnDavis,WalterDietrich,Emery Gant,DonaldHeath,Frank Lewis, John Roberts,WilliamStruckenbroker, JackWiley, James Anderson, A. E.Berthold,LawrenceClarke,LawrenceHenry,GarvinKeith,JamesMaclsaac,FrankRodriquez,StephenScordato,MitchellTruesdale,RalphWortelboer, andFaustina Asbury were striking employees eligible to votein the election and, accordingly, has recommended thatthe challenges to their ballots be overruled; and, further,has concluded that Charles Weyhrauch was not a unitemployee and that Otto Hager, Robert Knapp, Frank VanWagner, and JohnBozishad abandoned the strike and,accordingly, has recommended that the challenges to theirballots be sustained. Inasmuch as the overruled challengedballots are sufficient to affect the results of the election, itfurther is recommended that they be opened and countedand a revised tally of ballots issue.As provided in Section 102.69 of the Board's Rules andRegulations, Series 8, as amended, any party desiring totake exception to this Report and the recommendationshereinmay, within 10 days from the date of issuance ofthisReport, file with the Board in Washington, D. C.20570, eight copies of such exceptions. The party filing thesame shallserve a copy thereof upon the other party andshall file a copy with the Regional Director of Region 31,NationalLabor Relations Board, 10th Floor, BartlettBuilding,215WestSeventhStreet,LosAngeles,California 90014.'The Employer's assertions as to certain challenged strikers,such as thatone "is permanent full-time employee,"or that a new employer will nothire strikers intending to return to the former employer, are insufficient torequire further investigation.PacificTile and Porcelain Company, supraTo the extentnot specifically discussed,Ihave assumed as true allallegationsmade by the challenging party setting forth statementspurportedlymade by challenged voters concerning their intentions as toreinstatement with the Employer